Citation Nr: 1439482	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  07-07 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive hydrocephalus with fourth ventricular tumor status post craniotomy (obstructive hydrocephalus). 

2.  Entitlement to service connection for chronic disability manifested by loss of feeling of the right hand (right hand numbness), as secondary to obstructive hydrocephalus. 

3.  Entitlement to service connection for chronic disability manifested by loss of feeling of the right foot (right foot numbness), as secondary to obstructive hydrocephalus. 

4.  Entitlement to service connection for bilateral vocal cord paralysis, as secondary to obstructive hydrocephalus. 

5.  Entitlement to service connection for chronic disability manifested by respiratory damage (respiratory disability), as secondary to obstructive hydrocephalus.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from January 1965 to July 1969.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2010 decision, the Board, in pertinent part, denied the Veteran's claims for service connection for obstructive hydrocephalus, right hand and foot numbness, bilateral vocal cord paralysis, and a respiratory disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In an August 2011 Memorandum Decision, the Court vacated the Board's decision and remanded the matter for further proceedings consistent with its decision.

In March 2012 and April 2013, the Board remanded the Veteran's claims to the Agency for Original Jurisdiction (AOJ) for further development.  






FINDINGS OF FACT

1.  The Veteran's obstructive hydrocephalus did not have its onset in service, nor is it otherwise related to a disease or injury during his active military service.

2.  Right hand and foot numbness, bilateral vocal cord paralysis, and respiratory disability did not have their onset in service and are not due to service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive hydrocephalus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for right hand numbness have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for right foot numbness have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

4.  The criteria for service connection for bilateral vocal cord paralysis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

5.  The criteria for service connection for respiratory disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In a March 2006 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's electronic files does not reveal any VA treatment records relevant to the service connection claims on appeal.

In March 2012, the Board remanded the Veteran's case to afford him a VA examination.  He was scheduled for a VA examination in November 2012.

The purpose of the Board's April 2013 was to obtain an addendum opinion from the November 2012 VA examiner regarding the medical literature submitted by the Veteran in support of his claims.  There has been substantial compliance with this remand as the examiner provided an additional opinion in December 2013.

The November 2012 VA examination report with the December 2013 addendum is adequate, because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds the duties to notify and assist were met.

II. Factual Background and Legal Analysis

Contentions

The Veteran contends that his obstructive hydrocephalus was the result of a polio vaccine that may have been contaminated with simian virus 40 (SV40) that he received when he entered military service in January 1965.  As a result of his obstructive hydrocephalus and surgery in April 2003, the Veteran suffers from loss of feeling his right hand and foot, bilateral vocal cord paralysis, and respiratory damage.  The Veteran does not contend that his right hand, right foot, vocal cord paralysis, or respiratory disability had their onset in service.  Rather, he contends that these disorders are secondary to his obstructive hydrocephalus.

According to two pages of medical literature submitted by the Veteran in February 2006 and his written contentions in May 2006, research regarding SV40 indicates that this virus was found in monkey kidney cells used to grow the polio vaccine in the 1950s and early 1960s.  Some studies indicate that SV40 may contribute to causing cancer in humans.  After the virus was discovered, the tainted vaccines were discontinued.  In his May 2006 written statement, the Veteran states that "[a] possible causative relationship between the monkey papovavirus SV40 and ependymomas has also come under investigation" and that "[l]arge numbers of the United States population were exposed to this virus in the late 1950's and early 1960's:" 

Thus, the Veteran maintains that service connection is warranted for obstructive hydrocephalus and his other claims.

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement. 

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of obstructive hydrocephalus pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The Veteran's service treatment records do not indicate that he had obstructive hydrocephalus in service, nor do these records indicate that he received a polio vaccine in January 1965.  The Veteran's complete inoculation records do not appear to be contained in his claims file and additional vaccination records are considered unavailable, according to an October 2012 RO memorandum.  The Veteran is competent to report what he was told by a medical provider during service, that is, that he was being given a vaccination for polio.  The Board finds his statements that he received a polio vaccination in January 1965 credible.

The Veteran's separation examination dated in March 1969 indicates that he was normal in all respects. 

Post service, in 2003, the Veteran was found to have rapid progressive decline in upper brain stem cranial nerve function, vocal cord paralysis, hypoglossal nerve dysfunction, aspirate pneumonia, respiratory stridor, and progressive myelopathy in the upper extremities.  Diagnostic studies disclosed an obstructive hydrocephalus with extensive syrinx from the brain stem to T5 with obstruction lesion of the fourth ventricle.  He underwent craniotomy for resection of the fourth ventricular tumor as well as drainage of the cervical syrinx.  The Veteran required tracheostomy, and underwent vertriculoperitoneal shunt.  The records reveal that autonomic dysfunction was manifest by hypotension and syncopal episodes with dizziness and balance dysfunction.

In November 2012, the Veteran underwent VA examination.  According to the examination report, the physician-examiner noted that he reviewed the Veteran's claims folder.  The physician supplied diagnoses of status post craniotomy for subependymona resection (4th ventricle) with the following residuals: vocal cord paralysis; respiratory insufficiency on tracheotomy; and weakness/numbness of right upper and lower extremity.  The physician added that the "[c]ondition is not caused by service or SC condition.  Condition is not caused by the conceded polio vaccination during basic training."

In the December 2013 addendum, the VA examiner reviewed the evidence of record, including medical literature submitted in support of the Veteran's claims.  The examiner noted that, according to the Centers for Disease Control (CDC), all contaminated polio vaccines were out of circulation prior to 1963 and that the Veteran did not enlist until 1965.  Moreover, in 2004, the United States National Cancer Institute (NCI) concluded that SV40 did not cause cancer in humans.  The examiner found that the Veteran's assertion of a nexus between his receipt of a polio vaccine and his incurrence of brain cancer had no face value and, therefore, his current disabilities were not related to service.  

The Veteran is competent to describe his observable symptoms, such as upper and lower extremity weakness and respiratory problems.  However, while obstructive hydrocephalus could be considered as a chronic disease ("malignant tumors" and "tumors" of the brain), and a continuity of symptomatology could establish a link between that disease and service, the first documented evidence of obstructive hydrocephalus is from 2003, nearly 35 years after the Veteran's discharge.  Walker.

The Veteran's post service medical records do not contain any indication that his obstructive hydrocephalus was related to his active military service, to include his reported polio vaccine in January 1965.  There is no medical evidence that any circumstance of service origin, to include polio vaccine administered in January 1965, caused the Veteran's obstructive hydrocephalus in 2003.

In short, no medical opinion or other medical evidence relating the Veteran's obstructive hydrocephalus to service or any incident of service has been presented.  Moreover, there is no medical evidence relating his right hand and foot numbness, bilateral vocal cord paralysis and respiratory disability to active service. 

The only medical opinion of record is that of the VA examiner who, in November 2012 and December 2013, opined that the Veteran's obstructive hydrocephalus was not caused by a polio vaccine during active service.  The examiner provided a clear rationale to support his findings.  There is no medical opinion of record to contradict the VA examiner's opinion.

In support of the Veteran's claim that his obstructive hydrocephalus is attributable to polio vaccine administered during service, he points to medical literature submitted by his agent and him regarding the consequences of receiving a contaminated vaccination.  The Board notes, however, that the medical literature contains no specific findings pertaining to this Veteran's manifestation of obstructive hydrocephalus.  As a lay person, relying on a generic medical treatise, neither the Veteran nor his agent is qualified to render a medical opinion as to the etiology of the cause of his alleged obstructive hydrocephalus disorder.  See e.g., Sacks v. West, 11 Vet. App. 314, 317 (1998). 

The Board finds that the evidence of record does not establish that the Veteran was, in fact, given a polio vaccine contaminated with SV40.  Indeed, the Veteran and his agent only assert that he may have received a contaminated vaccine.  He has not submitted or identified any evidence that even suggests that the vaccine he received was actually contaminated with SV40.  

As evidence that he may have received a contaminated polio vaccine, the Veteran cites to "Emergent Human Pathogen Simian Virus 40 and Its Role in Cancer", Regis A. Vilchex & Janet S. Butel, Clinical Microbiology Reviews, July 2004.  

However, a careful reading of this article, particularly the section entitled "History of SV40 Contamination of Polio Vaccines," indicates that contaminated polio vaccinations were administered from 1955 through 1963.  Id.at 2.  The article explains that "different adenovirus vaccines" (i.e. non-polio vaccines) were distributed to some U.S. military personnel from 1961 through 1965.  Id., citing Lewis A.M., "Experience with SV40 and Adenovirus-SV40 Hybrids", A. Hellman, M.N. Oxman, and R. Pollack, ed., Biohazards in Biologic Research, 96-113, 1973.

The Veteran entered active service after 1963, when contaminated polio vaccines were not administered.  Id.  According to the literature, "different adenovirus vaccines", that is "vaccines other than polio vaccines", were distributed to some military personnel between 1961 and 1965.  The evidence does not demonstrate, and the Veteran has not asserted, that he received a different adenovirus vaccine, that is, a vaccine other than the polio vaccine, or that such a vaccination was contaminated with SV40.  

The Veteran and his agent submitted several medical articles and abstracts that they acknowledge include evidence both for and against a medical link between SV40-contaminated vaccines and the development of brain cancer, and do not include a definitive conclusion on the subject.  

Indeed, in a January 2013 statement, the Veteran's agent noted that "The Immunization Safety Review on SV40 Contamination of Polio Vaccine and Cancer concluded that the evidence is inadequate to accept or reject a causal relationship between SV40-containing polio vaccines and cancer and recommended further studies with improved and standardized techniques.  Stratton K., Almario DA, McCormick MC, editors, 2002.  Immunization safety review: SV40 contamination of polio vaccine and cancer. Washington (DC): National Academies Press."

In December 2013, the VA examiner observed, that according to the CDC, all contaminated polio vaccines were out of circulation prior to 1963 and that the Veteran did not enlist until 1965.  Further, the examiner noted that, in a 2004 "final stand", the NCI concluded that SV40 did not cause cancer in humans.  The examiner found that the Veteran's assertion of a nexus between his receipt of a polio vaccine and his incurrence of brain cancer had no face value and, therefore, his current disabilities were not related to service.  

"Studies Find No Evidence That SV40 is Related to Human Cancer" is the 2004 NCI article cited by the VA examiner and submitted by the Veteran.  National Cancer Institute, August 2004, http://www.cancer.gov/newscenter/newsfromnci/2004/sv40.

In this article, the NCI specifically stated that, although SV40 causes cancer in laboratory animals, substantial epidemiological evidence has accumulated to indicate that the virus likely does not cause cancer in humans.  The article indicates that additional laboratory research is needed to better define methods for SV40 detection, as laboratory studies looking for SV40 DNA in human tumors have offered conflicting results, and to evaluate cancer patients and controls for antibodies to SV40, which would be present in cancer patients if SV40 causes cancer.  Id.  

In April 2014, the Veteran's agent noted that the VA examiner incorrectly stated that NCI's "final stand" was that SV40 does not cause cancer, as the article stated that further research is needed.  However, the article states that SV40 likely does not cause cancer in humans.  This conclusion was based, in part, on a study that specifically looked at Army veterans who likely received a contaminated adenovirus vaccine from 1955 to 1961 and did not find evidence that the SV40-contaminated adenovirus vaccine was associated with an increased risk for cancers such as the brain cancer.  Id., citing Rollison DEM, et al., "Case-Control Study of Cancer Among US Army Veterans Exposed to Simian Virus 40-Contaminated Adenovirus Vaccine", Am. J. Epidemiology, Vol. 160, No. 3, August 2004.  Although the study had some limitations, the lead researcher stated that the results should reassure military veterans from the 1950s and 1960s, some of whom received adenovirus vaccines, as the study did not find that their exposure to that vaccine was related to an increased risk of cancer.  Id.

While the NCI article did not take a "final stand", as the VA examiner stated, the Board finds this to be a distinction without a difference, as the article strongly concluded against a finding of any link between SV40-contaminated vaccines and human cancer.  

The fact that the NCI article stated, as others have, that more research is necessary to come to a definitive conclusion, does not support to the Veteran's claim.  

In fact, in the April 2014 statement, the Veteran's agent noted that "it is clear that there remains much controversy over this issue with some studies finding the contaminated vaccine may have caused disease and others who have found it unlikely."  

The Board cannot speculate as to the results of future studies, and cannot not rely on such speculation as support for the Veteran's claim for service connection.  See e.g., 38 C.F.R. § 3.102 (service connection may not be predicated on a resort to speculation or remote possibility); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by in-service events is insufficient to establish service connection).  This evidence is not sufficient to support a finding of service connection.  

The Board has carefully reviewed the medical literature submitted by the Veteran and on his behalf, pertaining to positive and negative evidence of a link between SV40-contaminated vaccines and human brain cancer, and finds it too general in nature to provide, alone, the necessary evidence to show that his obstructive hydrocephalus with fourth ventricular tumor status post craniotomy is due to a contaminated vaccine during service.  See Sacks v. West, 11 Vet. App. at 316-17.

The Board further notes that this literature was not combined with the opinion of a medical professional.  See Mattern v. West, 12 Vet. App. 222, 228 (1999)(a medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.).  The medical literature alone submitted by the Veteran, and on his behalf, does not outweigh the findings of the VA examiner.

The only conclusions to be drawn from the evidence submitted by the Veteran, including his lay statements and the medical literature, is that he may have received a contaminated vaccine of some sort during service and that such contamination may have some connection to his incurrence of brain cancer.  The Court held that "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  See also 38 C.F.R. § 3.102.

Therefore, as the objective evidence does not demonstrate that the Veteran received a contaminated polio vaccine or a different adenovirus vaccine contaminated by SV40, and as the medical literature regarding a link between SV40-contaminated vaccines and the incurrence of human brain cancer is, at best, inconclusive, and as the only medical opinion of record is against the Veteran's claim, the Board concludes that the preponderance of the evidence is against the claim for service connection for obstructive hydrocephalus with fourth ventricular tumor status post craniotomy, and it is, therefore, denied. 

As service connection for obstructive hydrocephalus with fourth ventricular tumor status post craniotomy is denied herein, the Veteran's claims for service connection for right hand numbness, right foot numbness, bilateral vocal cord paralysis, and respiratory disability, claimed as proximately related to obstructive hydrocephalus, must also be denied.  38 C.F.R. § 3.310.  

In reaching this determination, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for obstructive hydrocephalus with fourth ventricular tumor status post craniotomy is denied.  

Service connection for chronic disability manifested by loss of feeling of the right hand (right hand numbness) is denied.  

Service connection for chronic disability manifested by loss of feeling of the right foot (right foot numbness) is denied.  

Service connection for bilateral vocal cord paralysis is denied. 

Service connection for chronic disability manifested by respiratory damage (respiratory disability) is denied.  




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


